Title: From John Quincy Adams to Thomas Boylston Adams, 8 September 1810
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 8.
St. Petersburg 8 September 1810.

Just one month ago, arrived here Captain Haskell, in the Ship Lucia, belonging to Mr. Gray, who sailed from Boston about the 15th: of June.—He brought me letters of the 13th. of that month, from him and your favour of the 20th: of Febuary—I was indeed almost as much rejoiced as if your letter had been dated four months later; but I could hardly keep the thoughts out of my mind how agreable it would have been to have learnt from you by this occasion, what sort of a Summer suceeded the excessive cold which was pinching your fingers in Febuary—I had a month before received a letter from my dear Mother, dated 20. March, and we have since received one from Mrs. Cranch of 17. May. Mr. Gry too in his latest Letters has the goodness to tell me you are all well, which comprizes the quintessence of what we should most wish to hear directly from yourselves.
Captain Harrod has found it practicable; or at least advisable to come no farther this way, than Konigsberg in Russia; from whence I have received a letter from him, and also the box for my wife, which had been committed to his charge—He had fortunately an opportunity to forward it by a vessel of Mr. Gray’s which came from Königsberg to Cronstadt, and it has reached us in perfectly good condition—I found in the box a set of my Lectures, for which I thank you, and request you would forward me half a dozen more Sets, by the first occasion you may have the next spring—I suppose there will be vessels of Mr. Gray’s coming early in the Season, and will thank you to send them by two different opportunities, three sets in each—I have already given away this set, which is the only one that I have received—and I want the rest to present to some of my literary acquaintance in Europe, from whom I am under the obligation of similar favours—
yours of 20 Feb:y is the fourth that I have received from you; but not being numbered I do not know whether there were any others intermediate to them, which have not come to hand.—I have not a line from you later than Febuary, and as the season during which vessels can arrive here from America is now just at its close, I have prepared to give up the hope of hearing from you again more than once untill the Spring—The old adage tells us that no News is good news; but so far as consists in hearing directly from our friends, we hear so much of this good news, that for the Love of Variety we long for a little of the other kind, which is certified to us under their own hands.
With respect to my affairs in your charge, as you say nothing in your letters since November, I suppose it is because there was not much to say.—At the close of the present year I must ask you to make up and send me an account of your receipts and expenditures for me since I left home.—I shall draw no more upon you, untill all my debts in America shall be paid; which I entreat you to accomplish as speedily as possible. I have drawn for £300 Sterling upon the credit first furnished me by Mr. Gray; which draft I dare say you have had to meet by this time, and which is short of the balance in Cash which I left with you—Apply every thing which you shall receive, and which after providing for the expenses of my children can be spared to pay my debts. I believe this is the fourth or fifth time that I repeat this request, which will only serve to show you how anxious I am upon the subject; and how strongly my situation here required that I should be relieved from debt at home.
I have written to my son George, who is coming now to an age, which will call for all the care and all the zeal of a Parent for his EducationAs you are now yourself the father of a boy and I hope will be of more, you will more perfectly enter into my feelings on this subject, and the more readily indulge my opinions, although you may perhaps not always coincide with them. With regard to ordinary learning, the languages; all the classical studies and such personal accomplishments as are usually taught among us I shall depend upon the School and the College— I wish indeed he could have an opportunity to take lessons of drawing and of fencing, of both which I learnt a little at his age, or soon after; and of which I always regret that I did not learn more—The first of these arts has not only the advantage of forming and improving the taste in all the fine Arts, but there is no occupation of life, to the purposes of which it may not be made emminently useful.—The second is a very good exercise, and besides its tendency to invigorate the Constitution,  contributes to quicken the operations of the eye, and to give firmness and pliancy to those of the hand—I suppose however that for the present I must be content to let my biys wait for instructions of this kind, as you have probably no teachers of the sort in your neighbourhood. One of things which I wish to have them taught, and which no man can teach them better than you, is the use and management of firearms.—This must undoubtedly be done with great caution, but it is customary among us, particularly when children are under the direction of ladies to with hold it too much and too long from boys. The accidents which happen among children arise more frequently from their ignorance than from their misuse of weapons which they know to be dangerous. As you are a sportman I beg you occasionally from this time to take George out with you in your shooting excursions, teach him gradually the use of the musket, its construction, and the necessity of prudence in handling it; let him also learn the use of pistols, and exercise him at firing at a mark.
In genenral let him have as much relaxation and sport as becomes his age, but let him be encouraged in nothing delicate or effeminate. Seize ever possible occasion to give him hardihood—inure him to fatigue—Let him if there be an opportunity begin to mount on horseback—If he goes into Boston to see a Play, make him walk for it, rather than ride in a Carriage—Let him learn to Skait this Winter, and if he had not already begun, let him by all means learn to swim next Summer. In every thing of this kind I know there is danger; but it is a world of danger in which we live, and I want my boys to be familiarized as soon as possible with its face, that they may be the better warned and guarded against it.
To his French, his speaking, and his Hand-writing, I must rely upon you to see that constant attention be paid—I have directed him to keep files of the letters which he receives, and told him you would have the goodness to show him how to put up and endorse letters in files—Much, very much must be taught to children without seeming to teach them. A father should elicit from every thing in Nature instruction for his child; and you must in this respect be a father to mine—
One of the kindest correspondents that I have had since I left home is Dr: Mitchell of New York. He writes me in his last letter, that the Anthology has taken favourable notice of my Lectures; but though his letter is dated in May, he appears not to have seen the Lectures at that time himself. His name was upon the last of persons to whom I desired you to send copies as presents, in my name; which I hope you have not forgotten. And to that list I wish you to add the names of our Sister Smith, and of Mr. Pope the Senator from Kentucky.
Among the reasons why I am so much disappointed at being so long without hearing from you is the wish to know something more of the great revolution in the political aspect of New England and New York. A Revolution which I was far from anticipating at my departure from the United States, and still less expected after the last Winter’s Patriotic Resolution. Absurd and pernicious as I know the policy of the faction which ruled the Eastern section of the Union to be, they had for two years been so much countenanced by the People, that I had no hope of seeing them so soon deserted by their majorities—or that they had so grossly miscalculated the effect of their measures upon the public sentiments—I hope and from their selection of characters, and the Complexion of Governor Gerry’s speech, and the House’s answer to it, I trust that the rising party will secure their ascendancy by moderation and conciliatory Councils.
I have left myself little space to tell you Russian news; and all that I can tell you worth learning, comes from Turkey and from Sweden—There is a Russian Army of more than 100, 000 men advancing beyond the Danube towards Constantinople—But there is little or no prospect of there getting there this year—One of Napoleon’s generals (Bernadotte) is elected Crown Prince, and sudden death apart will probably before long be King of Sweden. So much for Alliances with that “that  Mand”. The cashiered King Gustavus Adolphus  may thank that Island for all his misfortunes and those of his family—But from mere horror of France and of Napoleon, he has made his Country a French Province, and himself an exile dependant upon the will of Napoleon for air to breathe and a shelter to his head.—
We are all Well—But the summer is already gone—My thermometer has never been above 77.º—We had last Winter 66 below 0 of Fahrenheite
your’s affectionately.
